Citation Nr: 1133025	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The appellant served on active military duty from October 9, 1978 to October 30, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied a claim for service connection for "pronation, both feet, congenital (claimed as bilateral foot injury)."  

In March 2009, the appellant testified at a Videoconference hearing before the undersigned.  A copy of the transcript has been associated with the file.  

In December 2009, the Board denied this claim.  In a February 2011 Order, the United States Court of Appeals for Veterans Claims (the Court) granted a joint motion to remand the claim back to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

A remand is required so that a VA examination may be scheduled.  The examiner should determine whether the appellant's diagnosed bilateral pes planus is a defect or a disease and provide a rationale for this determination.  If it is a disease, further determinations will also need to be made.  

A congenital or developmental defect is not considered a disease or injury within the meaning of the law.  See 38 C.F.R. § 3.303(c) (2010).  

The term "disease" in 38 U.S.C. §§ 1110 and 1131 and the term "defect" in 38 C.F.R. § 3.303(c) are mutually exclusive, and has concluded that service connection may be granted for diseases, but not defects, of a congenital, developmental, or familial origin.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); VA Gen. Couns. Prec. 82-90 (July 18, 1990) (originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 1985).  The difference between a defect and a disease is discussed in a VA General Counsel Opinion where it was stated that generally, defects are incapable of improvement or deterioration.  VA Gen. Couns. Prec. 82-90.  VA General Counsel adopted a definition of "defects", in the context of 38 C.F.R. § 3.303(c), as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  Id.  

If it is determined that the appellant's bilateral pes planus is a disease, then the examiner should opine as to whether there is clear and unmistakable evidence that the injury or disease pre-existed entrance into service.  If yes, then the examiner must determine if there is clear and unmistakable evidence either that (1) the disease did not increase in severity during service or that (2) any increase during service was due to the natural progression of the disease.  All conclusions must be supported with rationale.  

The appellant served for less than one month on active duty in 1978.  His representative summed up his claim in November 2006: 

The appellant was on active duty for 22 days of basic combat training and was discharged due to his inability to perform physical training requirements.  His claim is based on the fact that the military took him into service with his condition of feet problems.  

Service treatment records confirm the appellant was separated after less than a month of service.  An August 15, 1978 report of medical history showed the appellant marked "no" under the category of foot trouble.  His August 15, 1978 report of medical examination was similarly silent for foot concerns, treatment or disability.  

An October 18, 1978 Entrance Physical Standards Board (EPSB) record shows the appellant had flat feet which were listed as "probably congenital."  The appellant stated he was not able to continue prolonged periods of marching, running, jumping, or standing without severe pain in his feet.  The appellant came to sick call with symptomatic flat feet.  Physical examination showed severe flat feet with decided eversion of the feet.  An X-ray showed pronation of both feet.  The appellant was diagnosed with symptomatic pronation of both feet that was congenital and not amenable to treatment.  The appellant was found unfit for enlistment and medically cleared for separation.  An October 30, 1978 report of separation showed the appellant did not meet enlistment standards.  

Private records in the file show pes planus treatment from February 2007, about a year after the Veteran filed his claim for service connection.  In May 2011, the appellant submitted more private records from Dr. Bergman from March 2009 to March 2011.  The appellant said his feet have been hurting for years and related other problems to his flat feet.  X-rays were indicative of severely pronated feet or pes planus.  This was also the diagnosis.  Treatment options were surgery or corrective shoes.  

In the days following the initial appointment, the appellant called Dr. Bergman three times.  Dr. Bergman's office included a note about the call that refers to a letter describing the March 2009 appointment and reads as follows: 

Pt called complaining about the letter.  It did not state in the letter that Dr. B. said - he could have gotten foot problem from the military.  -I will explain to him that that we could not put that in the letter because there is no proof of that.  

The appellant was called but there was no answer.  The appellant was seen again in June 2010 and March 2011.  He did not respond to orthotics and was referred for surgery.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the appellant for a VA examination to determine the nature and etiology of his diagnosed bilateral pes planus.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The examiner must indicate in the examination report that the claims file was reviewed.  

The examiner should reference the in service and private records described above.  

First, the examiner must comment on whether the diagnosed pes planus is a defect or a disease.  In commenting on this issue, the examiner should refer to the explanation of VA Gen. Couns. Prec. 82-90 above.  

If the examiner determines that bilateral pes planus is a disease, then the examiner should opine as to whether there is clear and unmistakable evidence that the injury or disease pre-existed entrance into service.  If yes, then the examiner must determine if there is clear and unmistakable evidence that the disease did not increase in severity during service.  If yes, the examiner must determine whether any increase during service was due to the natural progression of the disease.  

2. Re-adjudicate the issue of service connection for bilateral pes planus.  If any benefit remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

